Civil action to rescind a stock-subscription contract, the execution of which, it is alleged, was induced by fraud, consisting of false and fraudulent representations of the defendant C. N. Hiner, agent of his codefendant, and to recover back the moneys paid on said stock subscription.
Upon denial of liability, and issues joined, there was a verdict and judgment for the plaintiff, from which the defendants appeal, assigning errors.
The controversy on trial narrowed itself principally to issues of facts, which the jury alone could determine. The chief assignment of error, or the one most strongly urged on the argument and in the brief, is the exception directed to the refusal of the court to grant the defendants' motion for judgment as of nonsuit, made first at the close of plaintiff's evidence and renewed at the close of all the evidence. Viewing the evidence in its most favorable light for the plaintiff, the accepted position on a motion of this kind, we think the trial court was justified in submitting the case to the jury, and that the verdict is fully warranted thereby. *Page 822 
No benefit would be derived from detailing the testimony of the several witnesses, as the only material question before us is whether it is sufficient to carry the case to the jury, and we think it is.
The verdict and judgment will be upheld.
No error.